Title: To George Washington from Jean-Baptiste Drouet, 31 January 1793
From: Drouet, Jean-Baptiste
To: Washington, George

 

General
[Paris] the 31 January 1793and the second of the french republic

Daign to call to mind a french citizen who had the good fortune to fight for the conquest of liberty and the glory of your country. it is I who was groom to the M. de la Fayette and who was called Baptiste: you have not forgot General the important services which this young man has rendered to the united states of America, I have always fought by his side in every action where he was found, which began by the battle of Brandywine where he was wounded and where the crown of my hat was carried away by a ball. then from his glorious retreat of Barenhill to the battle of monmouth, Rhode Island, and finally to the taking of little york and the english army commanded by cornwallis.
Desirous to continue to serve my country in the military line and to be employed in the armed men. I pray you General to send me an attestation or Certificate to prove that I have served in the armies of the united states in quallity of dragoon or hussar, from the beginning of the Campaign of 1777 to the end of that of 1781. this attestation will be of very great use in my advancement: & I dare flatter myself General that you will not refuse it; in rendering me this service you will add a ray of laurel to all those crowns which you have so gloriously deserved.
accept I pray you the hommage, the respectful attachment with which I have the honnou⟨r⟩ to be General your very humble & very Obedient Servant

Drouetsmy true name is John Baptist Drouets


P.S. M. de la Fayette had promised me this attestation when he set out to command the army at Line, but the unhappy events which have happened since that time has put it out of his power to acquit himself of his promise.
here is my address
to Mr Drouets french citizen, gauché street no. 610 at St germain’s forest near paris. at St germain.

